Title: To George Washington from Joseph Willard, 7 November 1789
From: Willard, Joseph
To: Washington, George

 
          
            Sir,
            Cambridge [Mass.] November 7. 1789.
          
          When you were in the Philosophy Chamber of the University in this place, you may perhaps remember, that I expressed my wishes, that your Portrait might, some time or other, adorn that Room. Since that, Mr Savage, the Bearer of this, who is a Painter, and is going to New York, has called on me, and of his own accord, has politely and generously offered to take your Portrait for the University, if you will be so kind as to sit. As it would be exceedingly grateful to all the Governors of this literary Society, that the Portrait of the Man we so highly love, esteem and revere, should be the property of, and be placed within Harvard College, permit me, Sir, to request the favor of your sitting for the purpose; which will greatly oblige the whole Corporation, and particularly him, who has the honor of being, with sentiments of the highest respect, Sir your most humble and obedient servant
          
            Joseph Willard
          
        